74 So. 3d 253 (2011)
STATE of Louisiana, Appellee
v.
William David BURTON, Appellant.
No. 46,552-KA.
Court of Appeal of Louisiana, Second Circuit.
September 21, 2011.
James E. Beal, Jonesboro, LA, for Appellant.
Charles R. Scott, II, District Attorney, Dale G. Cox, Suzanne M. Owen, Assistant District Attorneys, for Appellee.
Before WILLIAMS, DREW and MOORE, JJ.
PER CURIAM.
Defendant William Burton was charged with armed robbery and aggravated burglary subsequent to a Caddo Parish home invasion committed on March 19, 1979. The case was tried before a jury in February 1980, but the defendant fled during the course of the trial. The jury convicted Burton of both offenses in absentia.
Burton was a fugitive for 30 years; the next entry in the appellate record is in 2010. In December 2010, the trial court sentenced Burton to serve maximum consecutive sentences, and Burton appealed his convictions and sentences to this Court.
During the pendency of this appeal, Burton died. His counsel filed a motion to *254 vacate his convictions, and this Court directed the prosecutor to respond to that motion. In its response, the prosecutor agreed that Burton's convictions should be vacated.
Therefore, in accordance with State v. Harvey, 94-0343 (La.10/20/94), 644 So. 2d 371, State v. Thom, 438 So. 2d 208 (La. 1983), and State v. Morris, 328 So. 2d 65, 67 (La.1976), the judgment of conviction is vacated and all proceedings in this prosecution are abated from their inception.
JUDGMENT OF CONVICTION VACATED.